Citation Nr: 0804452	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  00-15 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent for service-connected residuals of a head injury 
(headache disorder), to include on an extra-schedular basis. 

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The appellant served in the Army National Guard and Reserves.  
He is service-connected for a headache disorder as a residual 
of a head injury which occurred during a period of inactive 
duty for training on September 20, 1982.

This case comes before the Board of Veterans' Appeals (Board) 
from January 2000 and February 2001 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran's headache disability is manifested by twice 
daily headaches, lasting hours at a time, and accompanied by 
visual disturbances, including blind spots, and syncopal 
episodes.

2.  Unusual and exceptional disability factors have been 
presented, rendering impractical the application of the 
regular schedular standards.

3.  The symptomatology manifested by the service-connected 
headaches is productive of marked interference with 
employment.


CONCLUSIONS OF LAW

1.  An extraschedular evaluation of 100 percent for a 
headache disorder is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 
Diagnostic Code 8100 (2007).

2.  The claim for a total disability rating based on 
individual unemployability is dismissed as moot.  38 U.S.C.A. 
§ 7105(West 2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Given the 
favorable conclusion reached by this decision, any error in 
accomplishing the duties to notify and assist the veteran in 
substantiating his claims is harmless.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating 
Disabilities, found in 38 C.F.R. Part 4.  The Board attempts 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Regulations 
require that where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's headache disorder  has been evaluated as 50 
percent disabling under Diagnostic Code 8100.  That Code 
provides that a 50 percent rating is assigned with the 
presence of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.   The Board notes that the veteran has thus 
already received the maximum schedular rating provided under 
the Rating Schedule for this disability.  The Board further 
notes that absent unusual or exceptional disability factors, 
which would indicate that the headache disorder, by itself, 
would render inadequate the regular schedular standards and 
warrant an extrascheduar evaluation, such as evidence of 
frequent periods of hospitalization or marked interference 
with employment because of the headache disorder, an 
increased rating would not be in order.  38 C.F.R. 
§ 3.321(b)(1).

In a previous Remand, the Board requested that the veteran's 
claim should be considered for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation.  This was consistent with the holding in Floyd v. 
Brown, 9 Vet. 88 (1996), that addressed the procedural 
requirements when an extra-schedular evaluation was at issue.   

In April 2006, the RO made the Board's requested referral, 
and in April 2007, the reply from the office of the Director, 
Compensation and Pension Service was received.  That response 
set out an extensive list of various facts, and concluded 
entitlement to an extra-schedular evaluation, to include 
individual unemployability was not shown.  

The factual emphasis set out in the April 2007 response, 
however, appears to have been on a 1992 Social Security 
determination that the veteran was disabled due to orthopedic 
disabilities.  While it appears the veteran did, in fact, 
retire in the early 1990's due to orthopedic impairment, and 
has not worked since that time, the analysis only appears to 
address the situation as it stood in 1992.  It does not 
appear to address whether the veteran's headache disorder 
would likewise render him unable to work today (or since his 
1999 claim for TDIU benefits).   

The Board notes that Floyd was concerned with the procedure 
for consideration of an extraschedular evaluation, requiring 
that it be addressed in the first instance by the Director of 
the Compensation and Pension Service.  Floyd held that the 
Board was precluded from assigning such a rating in the first 
instance.  

Here, the record includes September 1999 documents from one 
of the veteran's private physicians that reflect the daily 
nature of the veteran's headaches, and which are noted to be 
accompanied by syncopal episodes.  These documents also 
include this physician's opinion that the severity of the 
headaches has a reached the point where the veteran "cannot 
hold down gainful employment."  

The same physician repeated his conclusion regarding the 
impact the veteran's headache disability has on employability 
in a May 2000 statement, and noted as well that the headaches 
also now produced visual scotomata.

A second private physician offered a similar conclusion in a 
July 2000 statement, noting that the veteran's headaches and 
associated ischemic symptoms were of such severity that the 
veteran could not hold down gainful employment.

A VA physician, likewise set out in VA examination reports 
dated in January 2001, January 2002, December 2003, January 
2004, and October 2005, his opinion to the effect that the 
veteran's headache disability precluded employment, stating 
in October 2005, "It is at least as likely as not that the 
headache disorder is of sufficient severity to preclude him 
from substantially gainful employment."   

In view of this, the Board finds that the veteran's headache 
disorder, standing alone, presents a sufficiently exceptional 
disability picture, in the Board's view, as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  Accordingly, a 100 
percent evaluation on an extraschedular basis is warranted 
for this service-connected disability.   

Given the award of a 100 percent disability rating, the 
veteran's TDIU claim is rendered moot, and may be dismissed 
as such.  38 U.S.C.A. § 7105









	(CONTINUED ON NEXT PAGE)


ORDER

A 100 percent evaluation for a headache disorder is granted 
on an extraschedular basis, subject to controlling 
regulations governing the payment of monetary benefits.

Entitlement to TDIU is dismissed as moot.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


